559 F.3d 916 (2009)
ALASKA WILDERNESS LEAGUE; Natural Resources Defense Council, Inc.; Pacific Environment and Resources Center, Petitioners,
v.
Dirk KEMPTHORNE, et al., Respondent,
Shell Offshore, Inc., Respondent-Intervenor.
Resisting Environmental Destruction on Indigenous Lands, A Project of the Indigenous Environmental Network; Center for Biological Diversity and Sierra Club, Petitioners,
v.
Dirk Kempthorne, et al., Respondent,
Shell Offshore, Inc., Respondent-Intervenor.
North Slope Borough; Alaska Eskimo Whaling Commission, Petitioners,
v.
Dirk Kempthorne, et al., Respondent,
Shell Offshore, Inc., Respondent-Intervenor.
Nos. 07-71457, 07-71989, 07-72183.
United States Court of Appeals, Ninth Circuit.
March 6, 2009.
Before DOROTHY W. NELSON, STEPHEN REINHARDT, and CARLOS T. BEA, Circuit Judges.

ORDER
The opinion and dissent filed on November 20, 2008, and published at 548 F.3d 815 (9th Cir.2008), are hereby vacated and withdrawn. Respondents' petition for rehearing *917 and suggestion for rehearing en banc is denied as moot. All pending motions to file amicus briefs in support of rehearing are likewise denied as moot. The opinion vacated and withdrawn will be replaced by a new opinion. Our denial of the petition for rehearing with suggestion for rehearing en banc is made without prejudice to any party who may wish to file a petition for rehearing or petition for rehearing en banc with regard to the new opinion.
SO ORDERED.